Title: To James Madison from George W. Campbell, 18 December 1814
From: Campbell, George W.
To: Madison, James


        
          Dear Sir,
          Nashville 18th. Decr. 1814.
        
        I have had the pleasure to receive your friendly and much esteemed favor of the 2nd. Novr., which, owing, it is presumed to the irregularities of the mail, had been long on its passage.
        The committee appointed in the House of Reps. to enquire into the causes of the late military events at Washington, have called on me for information on that subject; and though I did not consider the call, in the manner it was made, obligatory, nor feel satisfied that the precedent established by such a course of proceeding would tend to promote the public interest, yet under the circumstances of this case I determined to wave all objections, & comply with the request of the committee according to the best of my recollection.
        I was, Sir, perfectly satisfied previous to receiving your letter, there would be on your part no wish to circumscribe in any manner the range of enquiry, or prevent a full disclosure of every circumstance that could be reached calculated to throw light on the subject.
        In relation to the conversation between you & myself on the 24th. aug. respecting the part Gen’l. Armstrong was to take in the military operations of that day, to which the enquiries of the committee have particular referrence, I have stated without reserve all the circumstances with which my memory furnished me; and though they may not embrace all that passed, as it is difficult on any occasion to relate a conversation exactly as it occurred, & for obvious reasons more than usually so on this, they will, it is presumed, aid in forming a correct opinion on the principal point in question.
        I cannot now recollect that you, after conversing with Genl. Armstrong communicated to me, in terms, what passed between you & him, but only stated the course he would probably pursue; and though from all that was said, as I understood it, he was expected to proceed, as he did, to the field of action and afford any aid in his power, by suggestions or advice, nothing passed that left on my mind the impression that he was in any new character to take the direction of the military operations on that occasion.
        
        I am however sensible that owing to the weak state of my health at the time and the peculiar circumstances under which the conversation in question took place my recollection of what passed may be found defective, & my statement on that account require indulgence.
        I would have forwarded you a copy of it, but on reflection, concluded it might be more agreeable to you that it should reach you through the official channel.
        I regret very much to learn that the state of your health has not at all times since I left Washington, been as perfectly firm, as your friends could wish, not only on your own account, but at this eventful crisis, also on that of the public interest. I sincerely hope on both those accounts, it is perfectly restored, & that it may long continue unimpaired.
        Though retired from the great theatre of action, I cannot but look with anxiety on the embarrassed State of our fiscal concerns, and hope the great council of the nation, will adopt efficient measures to place them on a more permanent footing so as to invigorate, & sustain public credit, on which so essentially depends the ability to prosecute the war forced upon us, with that energy & success requisite to maintain the glory our arms have acquired & secure an honorable peace.
        The people of this state are ready & willing to do their duty in any way it may be required of them by the Government.
        I arrived here with my family all in safety early in last month. On my way through Virga I visited the Sweet & sulpher springs; and though my stay at them was but short, owing to the advanced state of the season, I found my health benefitted by the use of their waters, as well as by exercise, change of air & relaxation from business; and since my arrival here it has been improving & will I hope in time be entirely restored.
        You will have the goodness to present Mrs. Campbell’s compliments with mine to Mrs. Madison; and accept for yourself assurances of the very high consideration & personal respect, with which, I have the honor To be Sir, Your most Obedt.
        
          G W Campbell
        
      